Title: To Thomas Jefferson from Andrew Jackson, 23 September 1805
From: Jackson, Andrew
To: Jefferson, Thomas


                  
                     Hermitage Near Nashville Sept. 23rd. 1805
                  
                  I have deemed it a duty which My respect for your public and private character could not dispense with, to make known to you an act of Gel. J. Wilkinson, which in a measure is Supported and Sanctioned by your name. The following is a true extract of a letter written by Genl. J. Wilkinson to the commanding officer at New Orleans, dated the 31ist. of March 1805 “you will be pleased to signify to the Gentlemen of the corps, that the President of the united States, without any publeck expression, has thought proper to adopt our fashion of the hair by cropping” It is considered that means like these to obtain a verdict against Colo. Butler (when you had refused to express a public sentiment) are improper and unfair; when your character is thus draged in to Support the order and act aluded to, it appears like a prostitution thereof, which should not be passed unnoticed. This attempt to corrupt the pure streams of Justice, is Viewed by every citizen and officer of government within the circle of my acquaintance with that Just indignation that the nature of the thing is calculated to inspire.
                  you are at liberty to make any private or public use of this information and my name that you may think the nature of the case requires, I hold myself pledged for the correctness of the extract inclosed. With Sentiments of due respect, I am Sir yr. mo. ob. Serv.
                  
                     Andrew Jackson 
                     
                  
               